The appeal was taken in the joint names of Thomas C. Chappell, trustee, and Fannie Chappell Clarke. A motion has been made to dismiss the appeal in so far as it professes to have been taken by Thomas C. Chappell, trustee, for the reason that it appears from the proceedings in the case that he was removed from the trusteeship by an order passed on the *Page 740 
17th of April, 1901, by the Circuit Court No. 2 and affirmed by this Court on appeal in Chappell v. Clarke, 94 Md. 178, and he is not a party to the case in his individual capacity. That motion must be granted as the records of this Court show the grounds set forth in the motion to be correctly stated therein.
Every one of the exceptions filed by the appellant, Fannie Chappell Clarke, to the two auditor's accounts distinctly states as its ground the want of jurisdiction in Circuit Court No. 2 to entertain the proceeding or ratify the accounts. Numerous items of the accounts including the one of the counsel fee referred to in our opinion in the preceding case are mentioned in the different exceptions but none of the items are excepted to as in themselves unreasonable but upon the sole ground that the Court had no jurisdiction to allow them.
The precise question of jurisdiction raised by this appeal has already been passed upon by us on two former appeals taken by the same appellants at earlier stages of the same case, in Chappell
v. Clarke, supra, and in Nos. 89 and 90 of the October term, 1902, ante p. 732.
In each instance we have upheld the jurisdiction of the lower Court and we regard it neither necessary nor proper for us to do more in the present case than to refer to our former decisions. The order appealed from will be affirmed.
Opinion by SCHMUCKER, J., filed January 12th, 1904. Submitted on appellants' own brief. William J. O'Brien, Jr., for the appellees.